Citation Nr: 1101329	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
the period from February 22, 2008 to July 5, 2010 and in excess 
of 50 percent since July 6, 2010, for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to October 
1970 and was awarded the Combat Infantry Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
Specifically, in a June 2008 decision, the RO granted service 
connection for PTSD (0%, from February 22, 2008).  By an August 
2008 determination, the RO awarded a compensable evaluation of 
10%, effective from February 22, 2008, for this disability.  

In March 2010, the Veteran testified at a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  The transcript 
from that hearing has been associated with the claims file and 
reviewed.  

In June 2010, the Board remanded the Veteran's appeal to the RO, 
through the Appeals Management Center (AMC) in Washington, D.C., 
for additional development.  After completing the development 
requested therein, the AMC, by a September 2010 rating action, 
awarded the following increased ratings for the Veteran's PTSD:  
30 percent, from February 22, 2008 to July 5, 2010 and 50 percent 
from July 6, 2010.  Given the foregoing procedural development, 
the issue on appeal for this matter is as listed in the title 
page.  See Fenderson v. West, 12 Vet. App. 119 (1999).  See also 
AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  During the period from February 22, 2008 to July 5, 2010, the 
Veteran's PTSD has been manifested primarily by symptoms of 
insomnia, flashbacks, social isolation, and recurrent thoughts.  
These symptoms demonstrate occupational and social impairment, 
with no more than occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational tasks.

2.  Since July 6, 2010, the Veteran's PTSD has been manifested 
primarily by symptoms of depression, anger, irritability, 
recurrent thoughts, and difficulty in establishing and 
maintaining effective work and social relationships, rather than 
an inability to do so.  These symptoms demonstrate no more than 
occupational and social impairment with reduced reliability and 
productivity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 
percent for PTSD from February 22, 2008 to July 5, 2010, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2010). 

2.  The criteria for an initial disability rating in excess of 50 
percent for PTSD since July 6, 2010 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.126, 4.130, DC 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

That said, where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  In the present 
appeal, a March 2008 letter informed the Veteran of the 
information and evidence necessary to substantiate his underlying 
claim for service connection for PTSD.  By the June 2008 rating 
action, the RO granted service connection for this disability and 
assigned a noncompenable evaluation.  Also, as previously noted 
herein, by the August 2008 rating action, the RO awarded a 
compensable evaluation of 10 percent for the Veteran's PTSD.  
Following receipt of notification of those determinations, the 
Veteran perfected a timely appeal with respect to the assignment 
of no higher than a 10 percent rating for his PTSD.  

Clearly, based on this evidentiary posture, the Veteran's claim 
for a higher rating for his PTSD is based on his disagreement 
with the assignment of a specific evaluation following the grant 
of service connection for the disorder.  Dingess, supra; Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Moreover, the 
Veteran has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such notice 
does not arise in this case.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

The Board finds VA has satisfied its duty to assist the Veteran 
in the development of the claim adjudicated herein.  His in-
service and pertinent post-service treatment reports are of 
record, and the RO obtained VA examinations in July 2008 and July 
2010.  When VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
more than adequate, as they provide sufficient detail to rate the 
Veteran's service-connected PTSD, including a thorough discussion 
of the effect of his symptoms on his functioning. 

Thus, the Board finds that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  No 
useful purpose would be served in remanding this matter for yet 
more development.  A remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit to 
the Veteran.  

Thus, the Board concludes that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, 
supra.  

II.  Law and Analysis - PTSD

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the VA 
Schedule for Rating 

Disabilities, which is based upon average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

The Veteran's entire history is considered when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not 
give past medical reports precedence over current findings where 
such current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. 
West, 13 Vet. App. 31 (1999).  However, where the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal) due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, DC 9411 (2010).

A 50 percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

A.  Evaluation In Excess Of 30 Percent From February 22, 2008 To 
July 5, 2010 

Evidence relevant to the severity of the Veteran's service-
connected PTSD between February 22, 2008 and July 5, 2010 
consists primarily of a July 2008 VA examination report, which 
shows the Veteran exhibited classic PTSD symptoms, including 
daily flashbacks, trouble sleeping, and hypervigiliance.  In 
terms of his relationship with others, the Veteran related being 
quite isolated in his home, since the death of his wife.  He had 
few friends and no desire to socialize.  His daily and 
recreational activities consisted mostly of working and watching 
television.  He was stable in his employment as a truck driver.  

On examination there was no impairment of thought process or 
communication and no evidence of delusions or hallucinations.  
During the evaluation his eye contact and interaction were 
described as exemplary.  There were no reports of memory loss or 
panic attacks.  Speech was normal and cognitions were linear and 
logical.  The Veteran did admit to some sadness.  The examiner 
rendered an Axis I diagnosis of moderate PTSD with mild 
depression, poor accommodation to work situation due to combat 
experiences and possible exacerbation of symptoms due to the 
death of his wife.  A Global Assessment of Functioning score of 
64 was assigned.  

The Board notes that, aside from this VA examination, there is no 
objective indication that the Veteran has sought or received any 
regular treatment for his PTSD.  Specifically, after an attempt 
to obtain additional records of VA psychiatric treatment the 
Veteran may have received since his July 2008 VA examination, the 
RO received a response that such records were unavailable and 
that the only records available were for audiology.

The pertinent evidence during this timeframe, in conjunction with 
applicable law and regulations, describes a fairly consistent 
pattern of symptomatology and manifestation productive of no more 
than occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks.  This is so, 
in spite of the Veteran's subjectively reported complaints and 
descriptions of his PTSD, which appear to be somewhat worse than 
the objective clinical manifestations indicate, especially with 
respect to his degree of social adjustment.  

Indeed, few, if any, of the criteria for a 50 percent rating have 
been met.  Rather, his symptoms of sleeplessness and flashbacks 
are adequately compensated by the current 30 percent rating under 
DC 9411, because a rating at this level presumes that he will 
experience these symptoms and, in fact, his chronic sleep 
impairment is expressly mentioned in the diagnostic code.  The 
Veteran has also reported feelings of sadness, but the evidence 
does not otherwise show disturbance of affect or mood, speech 
suggestive of disorders of thought or perception, difficulty 
understanding commands, or significant impairment of judgment, or 
abstract thinking.  The Veteran's affect in general has been 
appropriate to mood.  He has required no inpatient psychiatric 
treatment.  

Although the record shows a clear connection between PTSD and 
interference with the Veteran's social interaction and ability to 
enjoy life, it does not show that he necessarily has increased 
difficulty with, or an inability to, establish and maintain 
effective relationships.  Despite his tendency towards social 
isolation, the Board does not find that it is severe as reflected 
by the fact that he does have some interpersonal interactions, 
albeit limited to his wife prior to her death, but also by his 
ability to maintain his work relationships sufficiently to remain 
stable in his current employment as a truck driver.  Therefore, 
his maintenance of relationships under these circumstances is 
inconsistent with the interpersonal relationship skills of a 
person suffering PTSD symptomatology warranting a 50 percent 
disability rating.  

The Veteran's GAF score of 64, according to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and Statistical 
Manual (DSM-IV), represents a level of impairment of mild 
symptoms (e.g. depressed mood, mild insomnia) and some difficulty 
in social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The Board notes 
that the VA examiner who assigned the GAF score was fully aware 
of the severity of the Veteran's PTSD, but nevertheless assigned 
a GAF score consistent with no more than mild overall psychiatric 
impairment.  In this case, the GAF score does not provide a basis 
for assignment of a higher rating for the Veteran's PTSD.  

Therefore, the Board finds that, between February 22, 2008 and 
July 5, 2010, the impairment due to PTSD was more consistent with 
a 30 percent rating and that the level of disability contemplated 
in DC 9411 to support the assignment of a 50 percent rating for 
PTSD was absent.  

B.  Evaluation In Excess Of 50 Percent Since July 6, 2010

As indicated in the Introduction above, the claim was previously 
remanded to afford the Veteran an additional VA examination to 
ensure the record contained an accurate picture of his current 
disability.  The Veteran was afforded a VA examination on July 6, 
2010, and based on those findings, the Veteran was awarded a 50 
percent increased rating, effective July 6, 2010, the date of the 
VA examination. 

At the time of the July 6, 2010 examination, the Veteran's 
complaints of sleeping problems and daily recurring thoughts of 
Vietnam were essentially unchanged.  However, he also complained 
of problems with anger and irritability.  He indicated that the 
primary problem was the frequency and progression of symptoms 
with no periods of remission.  While he continued to be employed 
as a truck driver, he was worried about losing his CDL 
(Commercial Drivers License) due to a non service-connected 
hearing impairment.  He had not lost any time from work due to 
PTSD.  The Veteran had remarried in the last year and although he 
and his wife rarely go out socially, he described the 
relationship as "good so far."  His activities and leisure 
pursuits consist of watching television and occasionally shooting 
pool.  

During the examination the Veteran was initially hostile, but was 
considered authentic with respect to his symptoms and his 
trepidation about the future.  There was no evidence of impaired 
thought processes, communication, delusions or hallucinations.  
The Veteran's attire and hygiene were both appropriate and he was 
oriented to person, place, time, situation, and purpose.  There 
were no reports of memory loss, obsessive/ritualistic behavior, 
panic attacks, or impaired impulse control.  Initially the 
Veteran's speech was overwrought and emotional, with a surfeit of 
pent-up emotion, but was otherwise relevant and logical.  The 
Veteran did admit to depression and anxiety.  

The examiner noted a significant exacerbation in the frequency, 
severity, duration of the Veteran's symptoms since the last 
examination.  He also noted that treatment and modalities were 
found to be sparse as the Veteran was not on any medications and 
did not participate in structured counseling.  The clinical 
impression was chronic PTSD, moderately severe.  A GAF score of 
57 was assigned.  

By applying the Veteran's psychiatric symptomatology to the 
rating criteria noted above, it is apparent that his PTSD does 
not more nearly approximate the criteria for a 70 percent or 
higher rating.  Although he contends that his symptoms have 
increased beyond what the 50 percent evaluation contemplates, the 
evidence during this timeframe does not otherwise show 
significant disturbance of affect or mood; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; difficulty 
understanding commands; or impairment of memory, judgment, or 
abstract thinking.  The VA examiner did not report impairment of 
thought process, nor did he observe delusions, hallucinatory 
phenomenon or psychosis.  The Veteran's affect in general has 
been appropriate to mood.  He has required no outpatient 
psychiatric treatment, medications, or hospitalizations.

While the Veteran's tendency towards isolation makes social 
interactions complicated, he does have the ability to establish 
and maintain effective relationships as shown by his recent 
marriage to his second wife.  Though there is also evidence that 
he has had some decrease in work efficiency during periods of 
significant stress, these appear due to struggles with a non 
service-connected hearing impairment.  Nevertheless, the Veteran 
continues to remain sufficiently stable in his job as a truck 
driver.  Thus, the concerns expressed about the Veteran's 
relationships, and his own perception of himself as isolating, 
show difficulty, rather than a complete inability, to establish 
and maintain effective relationships indicative of a 70 percent 
rating.  

Other symptoms required for a higher 70 evaluation are neither 
complained of nor observed by medical health care providers, 
including suicidal ideation, obessional rituals, illogical, 
obscure, or irrelevant speech, or impaired impulse control.  The 
medical evidence largely demonstrates that the Veteran presented 
with appropriate affect.  There is no evidence of psychotic 
symptoms or cognitive deficits.  In general, the Veteran was 
adequately groomed and able to take care of himself physically.  
The evidence also does not show spatial disorientation - the 
substantial weight of the evidence shows that he was alert and 
oriented in all spheres.  Such findings are consistent with the 
rating criteria required for a 50 percent evaluation, and do not 
approximate the criteria required for assignment of a 70 percent 
or higher evaluation.  

In reaching this determination, the Board notes that the VA 
examiner who evaluated the Veteran to assess the nature, extent 
and severity of his service-connected PTSD, provided a GAF score 
of 57, which denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social and occupational functioning (e.g., few 
friends, conflicts with peers and coworkers).  Carpenter v. 
Brown, supra; Richard v. Brown, supra.  Therefore, this GAF score 
is consistent with the symptomatology noted, and does not provide 
a basis for assignment of a higher rating for the Veteran's PTSD.  

Despite the Veteran's complaints, the record reveals very little 
clinical data to support a finding of more than moderately severe 
symptomatology associated with his PTSD.  Therefore, the Board 
finds that, since July 6, 2010, the Veteran's impairment due to 
PTSD is more consistent with a 50 percent rating, and that the 
level of disability contemplated in DC 9411 to support the 
assignment of a 70 percent rating is not met.  

C.  Extraschedular Consideration & Conclusion

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability with 
the established criteria found in the rating schedule for that 
disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations in this case are not 
inadequate.  The Veteran has not identified any factors which may 
be considered to be exceptional or unusual as to render 
impractical the application of the regular schedular standards 
and the Board has been similarly unsuccessful.  As discussed 
above, there are higher ratings available for the Veteran's 
service-connected PTSD, but the required manifestations have not 
been shown in this case.  Moreover, there is no evidence that the 
Veteran's PTSD has required hospitalization at any pertinent time 
during this appeal, and VA examinations are void of any finding 
of exceptional symptomatology beyond that contemplated by the 
schedule of ratings.  Therefore, the Board finds that there is no 
evidence to show that the application of the regular rating 
schedule is impractical.  Accordingly, the criteria for 
submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In addition, the Board has considered the Veteran's contentions 
including his testimony provided during his videoconference 
hearing in March 2010 during which he reiterated previously 
submitted information regarding his symptoms and complaints made 
during both VA examinations.  The Board has also carefully 
considered the lay statement submitted by his wife.  However, 
inasmuch as the objective evidence does not otherwise 
substantiate the subjective complaints, the testimony and lay 
statements do not suffice to assign higher ratings for the 
Veteran's PTSD.  The current level of disability shown is 
encompassed by the ratings assigned and, with due consideration 
to the provisions of 38 C.F.R. § 4.7, higher evaluations are not 
warranted for any portion of the time period under consideration, 
and there is no basis for the assignment of further staged 
ratings under the Fenderson case.  

Consequently, the criteria for the assignment of initial ratings 
in excess of 30 percent prior to July 6, 2010, and in excess of 
50 percent since July 6, 2010 are not met.  The preponderance of 
the evidence is against the claim, and there is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).
ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
the period from February 22, 2008 to July 5, 2010 and in excess 
of 50 percent since July 6, 2010, for PTSD is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


